Name: Commission Regulation (EEC) No 3473/81 of 4 December 1981 amending Regulation (EEC) No 1102/81 on the conditions governing imports of sheepmeat and goatmeat products from Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 12. 81 Official Journal of the European Communities No L 349/9 COMMISSION REGULATION (EEC) No 3473/81 of 4 December 1981 amending Regulation (EEC) No 1102/81 on the conditions governing imports of sheepmeat and goatmeat products from Yugoslavia quantities laid down in Regulation (EEC) No 1102/81 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sheepmeat and Goatmeat, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ^), as last amended by Regulation (EEC) No 899/81 (2), and in particular Article 33 thereof, Whereas Commission Regulation (EEC) No 1102/81 (3 ) laid down the quantities of sheepmeat and goatmeat products originating in Yugoslavia which could be imported in 1981 on the terms set out in the agreements with Yugoslavia ; whereas that Regulation took into account the quantities already allocated autonomously by the Community for the first and second quarters of 1981 ; Whereas imports in the first two quarters of 1981 were less than the quantities allocated ; whereas the In Article 1 (b) of Regulation (EEC) No 1102/81 , '60 tonnes' and '1 550 tonnes' are hereby replaced by ' 140 tonnes' and '2 1 50 tonnes' respectively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 183, 16 . 7. 1980, p . 1 . (2 ) OJ No L 90, 4 . 4. 1981 , p . 26 . P) OJ No L 116, 28 . 4. 1981 , p . 14 .